MartiN, J.
The plaintiff claims a sum of $ 1866 for advertisements printed for the defendant, according to an account annexed to’the petition. The answer denies the defendant’s indebtedness for the whole amount of the account, on the ground of the plaintiff not having made the deduction of a per centage, according to the terms of his journal, and of his having charged him with a greater number of insertions than were required by law. The plaintiff had judgment for $1399 50, with five per cent, interest, from 10th February, 1840. The defendant appealed, and the plaintiff has prayed that the judgment be so amended as to allow him the whole amount of his account. The record shows -- that a number of witnesses introduced by the plaintiff established frequent calls on the defendant, and as frequent admissions on his part of the correctness of the claim, accompanied with promises, at first, of payment, and afterwards of securing the debt by a mortgage, neither of which were obtained from him. On the part of the defence, no witness was introduced. It has been contended that the plaintiff, being an officer of the state, ought to have been aware that the advertisements sent to him by the defendant, were to be inserted three times only, according to the Code of Practice, art. 669, and that the deduction of the per centage cannot be confined to cases in which the defendant pays the costs. This deduction, as the plaintiff offered to make it, is of 25 per cent. If credit be given, the debtor may not renounce it unless the credit be for more than two and a half years, for then he would pay more than conventional interest for the delay. Nothing in the record shows that the plaintiff is an officer of the state ; and since the defendant made no objection to the number of insertions with which he was charged, until he was sued, we must presume the insertions were made according to his directions. We do not think that the defendant has any right to complain; and we have not seen fit to amend the judgment for the plaintiff, because, *25having deducted twenty-five per cent, from his account, we found the balance to be the exact sum which the judge a quo allowed him.

Judgment affirmed.